Citation Nr: 9930549	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to secondary service connection for a 
cardiovascular accident.  

2.  Entitlement to a compensable evaluation for residuals of 
a malignancy of the naso-pharynx.  

3.  Whether there was clear and unmistakable error (CUE) in a 
March 1961 rating action which reduced the veteran's 
evaluation for residuals of a malignancy of the naso-pharynx 
to noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to April 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In November 1998, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  Regarding the increased evaluation issue and the CUE 
issue, all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The issue of entitlement to secondary service connection 
for a cardiovascular accident is not plausible.  

3.  The veteran's residuals of a malignancy of the naso-
pharynx is asymptomatic.  

4.  The unappealed rating decision of March 6, 1961, which 
reduced the veteran's evaluation for residuals of malignancy 
of the naso-pharynx to noncompensable was  adequately 
supported by the evidence then of record. 

5.  The lone allegation of error relative to whether the 
March 1961 rating decision involved CUE does not comprise a 
legally cognizable claim of CUE.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to secondary service connection 
for a cardiovascular accident is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a compensable evaluation for residuals 
of a malignancy of the naso-pharynx have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
6516 (1998).  

3.  The rating decision of March 6, 1961 which reduced the 
veteran's evaluation for residuals of a malignancy of the 
naso-pharynx to noncompensable did not involve CUE error.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1998) 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for secondary service connection is not well 
grounded, and there is no further duty to assist the veteran 
in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1997).  See Allen v. Brown, 8 Vet.App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), The United States 
Court of Appeals for Veterans Claims (the Court) stated that 
in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran claims that his cardiovascular accident 
disability is due to his service-connected malignancy of the 
naso-pharynx.  

The veteran's service medical records show no complaint, 
diagnosis or treatment for cardiovascular complaints.  In an 
October 1983 letter, Shamsi Lashgari, M. D. stated that the 
veteran had suffered a stroke resulting in left hemiplegia.  
The veteran was hospitalized in July 1985 at a private 
facility for the sudden onset of blurred vision in his right 
eye.  It was noted that his history was significant for a CVA 
two years prior.  More recently, on VA examination in 
November 1997, the examiner opined that the relationship 
between the stroke that the veteran suffered and the 
carcinoma of the nasopharynx was unlikely.  

The veteran testified before the undersigned member of the 
Board in November 1998, and he stated that he believed that 
his stroke was secondary to his service-connected disability.  
He reported that he had not talked to a physician about this, 
and that he based his opinion on literature that he had read.  
Copies of this material were accepted and placed in the 
record.  

As to direct service connection, the record as a whole fails 
to include any evidence of inservice treatment or any nexus 
between service and the current disability (medical 
evidence), and therefore the requisite elements for the 
presentation of a well grounded claim have not been met. 
Caluza v. Brown, 7 Vet.App. 498 (1995). Accordingly, the 
claim on that basis must be denied since it is not well 
grounded.

As to secondary service connection, the Board notes that the 
veteran has offered no medical evidence that shows that his 
cardiovascular disability is related to his service-connected 
residuals of malignancy of the naso pharynx.  In addition, a 
VA examiner has opined that no relationship exists.  Absent 
objective medical evidence of a causal relationship, the 
claim is not well grounded.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim. See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).

The Board is aware of the veteran's statements and hearing 
testimony offered in support of his claim.  While the veteran 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
While the offered medical literature has been reviewed, the 
Board notes that there is no objective evidence of record in 
the form of medical opinion, medical treatment or examination 
records that show that the veteran's CVA is related to 
service or to a service-connected disability.  Absent 
evidence of any current disability which could be associated 
with service or a service-connected disability, the Board 
finds the claim is not plausible.  Therefore, the Board finds 
that the veteran's claim for service connection is not well 
grounded.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment for his CVA residuals would be 
helpful in establishing a well-grounded claim, as well as 
medical opinion linking any current findings with the 
veteran's service-connected disability.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


Increased Evaluation

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection is currently in effect for residuals of 
malignancy of the naso pharynx and a noncompensable 
evaluation has been assigned.  Service connection was granted 
in June 1958 for malignancy of the nasopharynx, and a 100 
percent evaluation was assigned under Diagnostic Code 6819.  
This was based on the veteran's service medical records which 
showed carcinoma of the nasopharynx.  

On VA examination in October 1958, it was reported that the 
veteran's nasopharynx and neck appeared to be clear of any 
malignant growths.  It was noted that the prognosis was 
guarded.  He was examined by VA in January 1961, and it was 
reported that he had no pain or pharyngeal complaints.  The 
diagnosis was, residuals of radiation treatment of epidermoid 
carcinoma of the nasopharynx-none.  

In March 1961, the RO reduced the veteran's rating to 
noncompensable and recharacterized his disability based on 
residuals of nasopharyngitis.  On VA examination in May 1980, 
the examiner found that there was no evidence of recurrence 
of the carcinoma.  

The veteran was examined by VA in November 1997, and the 
examiner noted that the claims file had been reviewed.  It 
was noted that the veteran did not give a history of any 
recurrence of the disease, and it was reported that he was 
currently asymptomatic.  On examination, there was no mass 
visible.  The soft palate moved freely, there was no 
postnasal discharge seen, and no congestion noted.  The 
diagnosis, was status post carcinoma of the nasopharynx with 
metastasis to the left supraclavicular node, treated with 
radiation therapy in 1957 and with no recurrence by history 
and with no abnormality noted in the oropharynx or 
nasopharynx on physical examination.  

The veteran testified before the undersigned member of the 
Board in November 1998, and he stated that he did not feel 
that he was having any problems with his residuals of his 
cancer.  He stated that he had not talked to any physician 
about any recurrence and that he could not think of any 
problem that the currently had.  He also testified that he 
did not have a scar from his biopsy.  He also reported that 
he did not experience hoarseness.  A complete transcript is 
of record.  

In accordance with Diagnostic Code 6516, hoarseness, with 
inflammation of cords or mucous membrane, warrants a 10 
percent rating. However, pursuant to 38 C.F.R. § 4.31, where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

Given the foregoing VA examination findings, then, to 
particularly include neither complaint nor evidence of 
hoarseness, the Board is constrained to conclude that the 
veteran is without the requisite disability necessary for a 
compensable rating, with consideration of the provisions of 
38 C.F.R. § 4.31, under Diagnostic Code 6516. Therefore, his 
presently assigned noncompensable rating is deemed to be 
proper.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, concerning 
impairment in the veteran's ability to function under the 
ordinary conditions of daily life. However, the Board cannot 
overlook that the veteran's service-connected disability is 
currently wholly asymptomatic and has, moreover, apparently 
not been problematic for some time.  The foregoing 
considerations, in the Board's view, militate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10. 
Accordingly, even after consideration of the provisions of 38 
C.F.R. § 4.7, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4.31 and Part 4, Diagnostic Code 6516.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1). In this 
regard, the Board notes that the veteran's residuals of 
thyroid cancer have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment. The 
provisions of 38 C.F.R. § 4.7 were also considered in 
reaching this decision, but for the reasons discussed above, 
the Board concludes that the currently assigned rating is 
appropriate.


CUE

In a rating decision entered in March 1961, the RO reduced 
the veteran's evaluation for residuals of a malignancy of the 
naso pharynx to noncompensable.  The veteran did not disagree 
with that decision, and the determination became final.  See 
38 U.S.C.A. § 7105.  A final decision is accepted as correct 
in the absence of CUE.  See 38 C.F.R. § 3.105(a).  However, 
the veteran has asserted that the March 1961 rating decision 
involved CUE, and this is a matter for appellate 
determination.

In asserting that the March 1961 rating decision involved 
CUE, the veteran argues that the RO did not properly examine 
him prior to the reduction.  The record indicates that the 
veteran was examined by VA in January 1961.  The veteran's 
disability was evaluated under Diagnostic Code 6819, and 
characterized as malignancy of naso pharynx.  It was the RO's 
determination that based on the record since there had been 
no metastases or recurrence of the malignancy for three 
years, the rating was to be based on residuals.  A 
noncompensable evaluation was assigned under Diagnostic Code 
6516.   

In order to reasonably raise a claim of CUE, a claimant must 
identify the alleged error with specificity.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Moreover, unless the alleged 
error is the kind of error that, if true, would be CUE on its 
face, the claimant must provide persuasive reasons as to why 
one would be compelled to reach the conclusion that the 
result would have been manifestly different but for the 
alleged error.  Id.  If reasonable minds could come to 
different conclusions in the decision which is claimed to be 
erroneous, then that decision is not subject to a claim of 
CUE. Id. In other words, if the error alleged is not the type 
of error that, if true, would be CUE on its face; or if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it; or if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist; or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, then the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Here, the 
veteran has argued that he was not properly examined by VA.  
This allegation is not sufficient to raise the issue of CUE.  

In light of the reasoning advanced above relative to the 
veteran's above-cited allegation of error, and since the law 
rather than the evidence is dispositive of the resolution of 
this issue of appeal, the claim of whether such rating 
decision involved CUE, is without legal merit and is, 
accordingly, denied.  See Sabonis, supra. 




ORDER
Secondary service connection for a cardiovascular accident is 
denied.  

An increased (compensable) evaluation for residuals of a 
malignancy of the naso-pharynx is denied.  

The RO rating decision dated in March 1961, which reduced the 
veteran's evaluation for residuals of a malignancy of the 
naso-pharynx was not clearly and unmistakably erroneous.  




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

